— Orders of disposition, Family Court, New York County (Jody Adams, J.), entered on or about January 8, 2004, which, upon a fact-finding determination that respondent neglected two of the subject children, released the subject children to respondent’s custody under the supervision of the Administration for Children’s Services for a period of six months, unanimously reversed, on the facts, without costs, the fact-finding determination vacated and the petition dismissed.
As petitioner concedes, the record developed at the fact-finding hearing does not support a finding of neglect based on excessive corporal punishment (Family Ct Act § 1012 [f] [i] [B]; see Matter of Peter G., 6 AD3d 201 [2004]). Concur — Tom, J.P., Mazzarelli, Saxe, Ellerin and Nardelli, JJ.